Citation Nr: 1530314	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-40 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an upper back disability.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1957 to August 1961.  He died in August 2010.  The appellant is his surviving spouse and has been substituted by the RO to complete the processing of the deceased Veteran's appeal. 
This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  An April 2014 Board decision denied service connection for pulmonary fibrosis, and that matter is not before the Board.  The matters on appeal were remanded for additional development.  In March 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).

The Board notes that at the time of the April 2014 Board remand, the appellant was represented by Disabled American Veterans (DAV).  In April 2014, after the Board's remand was issued, she submitted a VA Form 21-22 indicating that she wished to be represented by The American Legion, but such representation was not acknowledged by The American Legion.  In a November 2014 letter, the Board sought to clarify with the appellant who she wished to be represented by.  She was informed that if she did not respond to the Board's letter within 30 days that the Board would assume she wishes to represent herself.  No response was received from the appellant.  As such, in this case, the appellant is unrepresented.


FINDINGS OF FACT

1. The Veteran's herniated lumbar disc is reasonably shown to have been incurred during service.

2. The Veteran's cervical disc syndrome is reasonably shown to have been incurred during service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a herniated lumbar disc have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for entitlement to service connection for cervical disc syndrome have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issues of entitlement to service connection for upper and low back disabilities, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A January 1957 enlistment examination report indicates the Veteran's spine was clinically evaluated as normal.  In his accompanying report of medical history, he noted he was injured in a car wreck in April 1955.  He reported he sustained multiple injuries to his head.  The Veteran's service treatment records (STRs) show he complained of back trouble in February 1957.  He was noted to have a sore back and lumbar spasms.  In July 1957, a 200-pound load of plaster contained in two barrels fell on the Veteran.  He received injuries to his forehead and left leg.  He complained of pain in his neck, shoulder, head and leg.  February 1961 and August 1961 examination reports indicate his lungs and spine were again clinically evaluated as normal.

The Veteran reported experiencing back pain secondary to the leg injury he sustained in service during a June 1962 VA examination.  The examiner noted that examination of the vertebral column revealed a normal lumbar lordosis. There were no spasms and no evidence of localized tenderness over the lumbosacral spine.  Forward bending, lateral bending, and extension of the vertebral column on the hips was within normal limits.  A Lasegue's sign was negative bilaterally.  The examiner found there was no evidence of derangement of the back.  The Veteran was noted to have scoliosis.  An X-ray report indicated examination of the lumbosacral spine revealed no abnormality.

In a May 1994 letter (received in July 2009), a private orthopedist indicated he treated the Veteran for a herniated lumbar disc and cervical disc syndrome.  

VA treatment records show the Veteran complained of back pain in August 2006.  There was not tenderness to palpation of the lumbar back, and he was assessed with back pain.

In a June 2014 VA opinion, a VA certified physician assistant opined the Veteran's upper and low back disabilities were not related to service, finding the likely etiology was his age and post-service activity.  The examiner also opined the chronic low back pain was not exacerbated by his service-connected residuals of a fractured fibula, reasoning it was secondary to his aging process and work outside the military.  However, the examiner also opined a motor vehicle accident he was involved in prior to service could have caused early degenerative changes, noting the accident resulted in injury to the spine.  As previously noted, the Veteran reported he experienced head injuries in the accident, and the Board found no indication the accident resulted in a spinal injury in the record.

The Board requested a VHA advisory medical opinion in March 2015.

In a June 2015 letter, a VA physician noted the Veteran had been diagnosed with a herniated lumbar disc and opined the lumbar spine disability was at least as likely not incurred in service, reasoning his STRs show he had back trouble on two occasions in service.  The physician noted he had also been diagnosed with cervical disc syndrome and opined the upper back disability was incurred in service, reasoning he had complained of neck pain on two occasions therein.  

The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The June 2014 VA examiner reasoned the Veteran's upper and low back disabilities were not related to service because they were likely due to the aging process and post-service activities, but also noted the pre-service accident could have caused degenerative changes.  This opinion is self-contradictory, and, its probative value is, therefore, reduced.

The June 2015 examiner's opinion is supportive of the appellant's claims and reasonably appears to contemplate a factual history that is consistent with the evidence of record.  The examiner's reference to the Veteran's in-service low back and neck complaints evidences he or she reviewed his STRs.  Accordingly, the Board finds the opinion highly probative.  

In sum, the competent and credible evidence shows the Veteran had a herniated lumbar disc and cervical disc syndrome.  His STRs show he complained of low back and neck pain in service.  Finally, the June 2015 examiner's competent and credible medical opinion links the upper and low back disabilities to those in-service complaints.  

The evidence in this case is not entirely clear on every element, and a grant of the appeals may not be compelled by a clear preponderance of evidence in the appellant's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in the appellant's favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the appellant's claim (as a substitute for the Veteran), and that service connection for upper and low back disabilities is warranted.


ORDER

Service connection for herniated lumbar disc is granted.

Service connection for cervical disc syndrome is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


